Citation Nr: 1711983	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as related to toxic herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

3.  Entitlement to service connection for numbness in the upper extremities, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

4.  Entitlement to service connection for chest pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

5.  Entitlement to service connection for dizziness, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

6.  Entitlement to service connection for a respiratory disorder (claimed as asthma and difficulty breathing), to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

7.  Entitlement to service connection for a sore throat (claimed as throat condition/difficulty swallowing, and dry throat restriction), to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.

8.  Entitlement to service connection for neck muscle pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2015, which vacated a September 2014 Board decision and remanded the case for additional development.  The case initially arose from rating decisions in October 2007 and September 2009 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in February 2016.  

VA records show that a notice of disagreement was received from a June 2014 rating decision denying entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  As the matter has not been developed for appellate review it is not before the Board at this time and is noted herein for administrative clarification.


FINDINGS OF FACT

1.  The Veteran is not shown to have regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era, nor is he otherwise shown to have been actually exposed to such herbicide agents during active service.

2.  Type II diabetes mellitus was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

3.  Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

4.  A disability manifested by numbness in the upper extremities was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.

5.  A disability manifested by chest pain, including coronary artery disease, was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.

6.  A disability manifested by dizziness was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.

7.  A disability manifested by a respiratory disorder was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.

8.  A disability manifested by sore throat was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.

9.  A disability manifested by neck muscle pain was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for numbness in the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for chest pain, including coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for respiratory disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for service connection for sore throat have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8.  The criteria for service connection for neck muscle pain have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in September 2006, July 2008, December 2008, and May 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including diabetes mellitus, organic disease of the nervous system, cardiovascular-renal disease, and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  VA has established procedures for claims based on exposure to Agent Orange in locations other than the Republic of Vietnam, Thailand, Korea, or Johnson Island.  M21-1, IV.ii.1.H.7.a.

An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307(a)(6)(v).  VA has also established procedures for claims based on exposure to Agent Orange through contaminated C-123 aircraft.  See M21-1, IV.ii.1.H.3.a.

Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for an herbicide exposed veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes under this law does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has type II diabetes mellitus, hypertension, and disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder (claimed as asthma and difficulty breathing), a sore throat (claimed as throat condition/difficulty swallowing, and dry throat restriction), and neck muscle pain as a result of active service.  He further contends, in essence, that these disorders developed as a result of herbicide exposure or are proximately due to a service-connected disability.  He asserted that he experienced chest pain, numbness in the arm, difficulty breathing, and dizziness that were symptoms associated with his anxiety attacks.  In statements provided in support of his claims, including those provided in June 2008, he reported that in his duties in service he had worked on jet engines in direct support of the Southeast Asia Conflict.  He stated that often the engine pods involved had a white, powdery substance and a greasy, burnt residue that he was later told by different individuals was Agent Orange residue.  He reported having served overseas at Kadena Air Force Base (AFB) in Okinawa, Japan, and in his August 2006 application for VA benefits reported he had not served in Vietnam.  He also reported that his type II diabetes mellitus disability began in June 1985.  The record includes copies of article addressing reports of Agent Orange use in Okinawa apparently provided in support of the Veteran's appeal to the Court.  

Service treatment records are negative for complaint, treatment, or diagnosis related to type II diabetes mellitus, hypertension, or disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder, a sore throat, and neck muscle pain.  A December 1970 separation examination revealed normal clinical evaluations of the chest and lungs, heart, vascular system, spine, and neurologic system.  Blood pressure findings of 108/76 were reported.  In his December 1970 report of medical history the Veteran noted having had recurrent tonsillitis with peritonsilar abscess in June 1970, but denied having or having ever had dizziness or fainting spells, asthma, shortness of breath, pain or pressure in chest, high or low blood pressure, sugar or albumin in urine, or neuritis.  

VA records show service connection for posttraumatic (PTSD) with associated depression and panic disorder with agoraphobia was established in an October 2011 rating decision.  A 70 percent rating was assigned effective from August 29, 2006.

A VA Memo added to the Veteran's record in April 2009 noted that if a veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam be advised that there is no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  It was noted that aerial spraying of tactical herbicides in Vietnam did not occur everywhere and that it was inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  The memo noted there were no known studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

An April 2016 report from an archivist at the Air Force Historical Research Agency noting that the agency held no documentation that that a tactical herbicide was ever used, stored, or transported through Kadena Air Base, Okinawa, Japan, at any time.  Any aircraft that visited Vietnam that would later land at Kadena it was noted would not be contaminated with Agent Orange as the herbicide was a petroleum-based product whose weight assured that it sank into the ground after spraying.  Spraying could only take place within a few hundred feet above the ground and with winds that were less than 15 knots.  Agent Orange did not disperse into fogs or escape into the atmosphere, but instead, condensed and fell to the ground.  It was further noted that, therefore, aircraft traveling through airspace above Vietnam faster than 15 knots, and higher than 500 feet where the herbicide was sprayed, would not have residue on them.  The only aircraft that had shown any residue of Agent Orange has been the planes (UC-123) that actually sprayed the herbicides, and VA had concluded that one would have to have constant and long-term exposure to these specific aircraft to suffer any ill health effects. 

An April 2016 VA compensation service report noted that the Department of Defense had not identified any location on the island of Okinawa, including Kadena AFB, where Agent Orange was used, tested, or stored.  Agent Orange was developed for combat operations in Vietnam and was used there from 1962 to early 1971.  It was noted there were no combat operations on Okinawa during those years and so there was no need for Agent Orange use there.  Additionally, Okinawa was not on the Agent Orange shipping supply line, which went directly from Gulfport, Mississippi, to South Vietnam via merchant ships.  Also, it was noted there was no scientific evidence available to VA showing that being in the vicinity of aircraft or equipment previously used in Vietnam can be considered as exposure to active Agent Orange or can result in long-term health effects. 

Documents currently associated with VA procedures for claims based on exposure to Agent Orange through contaminated C-123 aircraft do not indicate that Air Force facilities in Okinawa have been identified as associated with such exposure nor is the Veteran shown to have served in an identified unit.  See M21-1, IV.ii.1.H.3.a.  A July 2016 VA memorandum, in essence, found there was no corroborating evidence that the Veteran was exposed to herbicides during active service.  

VA treatment records include an April 2008 report noting the Veteran had a 15 plus year history of type II diabetes mellitus and noting treatment for hypertension.  Private treatment records show the Veteran underwent coronary artery bypass grafting (CABG) in April 2013 and that in May 2013 he was started on Neurotonin for diabetic neuropathy after complaining of burning and numbness in the feet.  

VA examinations in October 2016 included diagnoses of type II diabetes mellitus, hypertension, coronary artery disease and CABG, orthostatic hypotension (claimed as dizziness) due to diabetes impairment of the autonomic nervous system, diabetic neuropathy of the upper and lower extremities (claimed as numbness in the arms), and asthma and respiratory disorder (claimed as asthma and difficulty breathing).  It was noted these disorders were not related to the Veteran's service-connected disability, to include an acquired psychiatric disorder (i.e. panic attacks or other similar symptoms).  In his October 2016 medical opinion the examiner stated that because service connection due to herbicides (such as Agent Orange) is presumed for diabetes mellitus a nexus was established; however, no comments were provided as to the basis for the examiner's opinion concerning any actual herbicide exposure.  Diagnoses of coronary artery disease, diabetic neuropathy, and orthostatic hypotension were noted to be a direct result of diabetes mellitus.  In a subsequent January 2017 addendum the examiner was, in essence, advised that VA had determined that the Veteran had not had actual exposure to an herbicide agent.  The examiner is shown to have reviewed the evidence of record and to have found that it was less likely that the Veteran's diabetes and coronary artery disease were incurred in or caused by an in-service injury, illness, or event and noted he was not shown to have been exposed to herbicide agents in service.  

The examination reports also show the examiner found there was insufficient evidence to establish treatment for diabetes, diabetic neuropathy, hypertension, coronary artery disease, asthma, orthostatic hypotension, xerostomia, neck muscle pain during service and that other than for xerostomia there was no association between these disorders (or possible secondary service connection) and the Veteran's service-connected acquired psychiatric disability.  In his examination report addressing the neck muscle pain issue the examiner noted the Veteran had not been diagnosed with a cervical spine condition and that he was not clear when his right-sided neck pain began, but that he reported it was a current problem with intermittent pain.  The examiner stated that an examination revealed painless range of motion without radiation and found that there was no clinically diagnosable disorder nor symptom related to a service-connected disability.  

In his examination report addressing the xerostomia or dry mouth issue the examiner noted that the Veteran reported that since his tonsillectomy in service he had experienced continued problems with dry throat which was the trigger for the beginning of a panic attack.  He had also stated that he used Xanax which relieved the symptoms of dry throat.  It was noted that service treatment records showed he underwent bilateral tonsillectomies with an uncomplicated post-operative course after which he was discharged to duty.  The examiner found that the Veteran had xerostomia (claimed as sore throat, throat condition/difficulty swallowing, and dry throat restriction) which was not a clinically diagnosable disorder but rather symptoms related to his service-connected disability.  In his January 2017 addendum the examiner noted that extensive medical literature confirmed that xerostomia was a result of the Veteran's acquired psychiatric disorder (i.e. panic attacks).

As an initial matter in this case, the Board finds that the Veteran is not shown to have served in the Republic of Vietnam, Thailand, Korea, or Johnson Island nor to have regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  The Board further finds based upon a review of all the evidence that he is not otherwise shown to have been actually exposed to such herbicide agents during active service.  His statements as to having been told that white, powdery substances and greasy, burnt residue often found in the engine pods he worked on during service were Agent Orange residue are found to be of no probative weight.  In essence, while the Veteran may have been told this, the statements themselves are not credible based upon inconsistency with the service department determinations as to such matters.  

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

Based upon the evidence of record, the Board finds that the Veteran's type II diabetes mellitus, coronary artery disease, upper extremity numbness, and hypertension were not manifest during active service and are not shown to have been manifest within a year of discharge.  There is no competent evidence of any symptoms or treatment attributable to type II diabetes mellitus, coronary artery disease, upper extremity numbness, or hypertension for many years after the Veteran's discharge from active service.  The Board further finds that there is an absence of evidence relating type II diabetes mellitus, hypertension, or disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder, a sore throat, and neck muscle pain to active service.  The preponderance of the evidence also fails to establish that any such chronic disorders developed or were permanently aggravated by a service-connected disability.  The October 2016 and January 2017 VA opinions are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although in his report the October 2016 VA examiner noted that extensive medical literature confirmed that xerostomia was a result of the Veteran's acquired psychiatric disorder (i.e. panic attacks), the examiner has also noted that xerostomia is not a diagnosable disorder but rather a symptom manifestation.  It was further noted that the Veteran reported he had experienced problems with dry throat as the trigger for the beginning of his panic attacks, and that he stated he used Xanax which relieved the symptoms of dry throat.  In light of the fact that xerostomia is not a separately diagnosable injury or disease entity and as it is shown this symptom associated with the service-connected acquired psychiatric disability is relieved with treatment, the Board finds it is not a chronic disability or a chronic manifestation of symptoms for which VA disability compensation may be separately established.  See Brammer v. Brown, 3 Vet. App. 223 (1992).

Consideration has been given to the Veteran's personal assertion that he has type II diabetes mellitus, hypertension, and disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder, a sore throat, and neck muscle pain that were either incurred in service or were incurred or aggravated by his service-connected disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, no symptoms of type II diabetes mellitus, hypertension, or disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder, a sore throat, and neck muscle pain manifesting in service or for diabetes mellitus, coronary artery disease, upper extremity numbness, or hypertension within the first post service year have been identified.  There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for type II diabetes mellitus, hypertension, and disabilities manifested by numbness in the upper extremities, chest pain, dizziness, a respiratory disorder, a sore throat, and neck muscle pain is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as related to toxic herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for numbness in the upper extremities, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for chest pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for dizziness, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for a respiratory disorder (claimed as asthma and difficulty breathing), to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for a sore throat (claimed as throat condition/difficulty swallowing, and dry throat restriction), to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.

Entitlement to service connection for neck muscle pain, to include as related to toxic herbicide exposure or, in the alternative, as secondary to a service-connected disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


